On June 17, 1994, the Defendant was sentenced to Montana State Prison for a period of twenty (20) years for Burglary, of which ten (10) years of said sentence are suspended provided the Defendant abide by the conditions as stated in the June 17, 1994 Judgment. Credit is given for 93 days served.
On August 19, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the matter is dismissed without prejudice and the defendant will be allowed to refile his application at a later time.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.